BOND, J.
(dissenting in part and concurring in part). — Being unable to agree to all the recitals of facts contained in the majority opinion or to its discussion of the law, I have prepared this statement of my views of both in this case.

“f

The evidence shows that on May 31, 1902, a contract was made between Messrs. Armour, Swift -and Morris for the formation of a New Jersey corporation, with a capital stock of ninety • millions of dollars, to which should be conveyed the shares of stock of other corporations then owned or to be acquired by the parties. At the time of entering into this agreement the parties thereto owned or controlled large corporations bearing their respective names and engaged in the packing business. A forfeit of one million dollars was put up by each of them to secure the performance of this contract. *161Shortly thereafter Messrs. Sulzberger and Cudahy, who are also owners of or control large packing corporations, were admitted as parties to such contract on the terms therein specified. Thereupon certain New York bankers were requested to provide the money for the capital of the proposed corporation. After negotiations to that end these bankers, anticipating the panic of 1903, declined to finance the project, and Sulzberger and Cudahy withdrew from the contract and took down their deposits. In the meantime, the -original contracting parties had purchased the stock and assets of certain other corporations engaged in the packing industry, including the Hammond Packing Company and the St. Louis Dressed Beef & Provision Company and borrowing for that purpose eight millions of dollars from a New York bank and expending two millions additional in the making of such purchase.
Upon the debacle of their scheme of mammoth consolidation the purchasers of these properties found themselves involved to the extent of their outlays and in possession of assets which could not be devoted to the purpose had in view when they were acquired. The matter was submitted to their counsel and it was determined to obtain a loan of fifteen millions of dollars-by putting up the properties so purchased and other securities as collateral, and to organize a holding and operating company with a capital stock of fifteen millions of dollars, the shares of which should be issued to the co-owners of the properties so purchased, in proportion to their respective interests. This was done by the issuance of the stock of that company into the following proportions, to-wit: Sixty thousand, one hundred and sixty shares to J.' 0. Armour; seventy thousand and forty-seven shares to G-. F. Swift; twenty thousand, seven hundred and eighty-three shares to Edward Morris, and one share each to qualify certain *162directors. The company was duly organized under the corporate name of the National Packing Company under a charter issued in New Jersey in March, 1903.
Neither Armour, Swift nor Morris conveyed, to the National Packing Company any of the stock or assets of the large corporations hearing their respective names and which they had contracted to put into the “big merger” which had collapsed. Neither the joint abstract nor the report of the commissioner sustains the recital in the majority opinion, that eighty per cent or any.part of the assets of said corporations were conveyed to the National Packing Company. The capital stock and assets of the National Packing Company bore a very inconsiderable relation to the value of the outside properties owned or controlled by Messrs. Armour, Swift and Morris. The total meat and slaughtering business of the National Packing Company done in the year 1909 throughout the United States was seven per cent of the entire business of that kind done during that year. The total business done by the large corporations bearing the names of Armour, Swift and Morris for the same time was about twenty-nine per cent of the entire business carried on in the United States.
The commissioner appointed to take testimony in this case reported that the evidence did not show a monopoly of the meat and packing business if all of that which was done by the Armour, Swift and Morris concerns was added to that done by the National Packing Company.
The facts and the conclusions therefrom of the commissioner as to the formation of the National Packing Company are thus set out in his report:
“Gr. F. Swift, J. O'. Armour and Edward Morris were, respectively, large owners of the stock of their respective companies, each standing at the head of the management of his company. These three men in the summer of 1902 formed a plan to consolidate the *163large packing companies of the country and entered into a written agreement setting out in detail the plan of the proposed consolidation which embraced the formation of a new corporation to which should be transferred the plants and properties of these three companies, thereby showing that these three companies had intended to consolidate themselves into a large corporation even if no other company joined them. They agreed to buy up other concerns with a view of embracing them in the consolidation, and with that end in view did actually buy the plants and properties and capital stock of the respondents and of the various other companies hereinbefore named. When, owing to the financial panic, it was found impossible to make the consolidation that had been contemplated, these three men organized the National Company and conveyed to it the capital stock and properties of respondents herein and of the other companies which had been bought. These properties were transferred to the National Company in full payment of its $15,000,000 capital stock, and the whole of it was issued to Swift, Armour and Morris in proportion to the interests which, each had held in the properties conveyed and turned over to the National Company. The latter owned the capital stock and properties of respondents and said other companies, its entire capital stock was owned by the individuals, Swift, Armour and Morris in certain proportions and large amounts. They stood at the head of Swift & Company, Armour & Company and Morris & Company respectively. What followed after that was what naturally would be expected: Swift, Armour and Morris elected the entire board of directors of the National Company, which was composed of these three and others who are officers and employees of the companies which they headed. That board of directors, of course, controlled the National Company, which established its general offices in Chicago where those of the other three companies were *164located. Tlie directors of the National Company met every week at its offices. At that same time many of these directors were also members of the board of directors of Swift & Company, Armour & Company and Morris & Company. Those who were not such members were connected with and held responsible positions in these same three companies. Of course, there came before the directors of the National Company all important information as to how the company was conducting its business, what cattle it was purchasing, how its meats and other products were selling, and what prices they were obtaining. This'board, of course, from week to week, gave directions as to how the business of the National Company should be conducted in view of conditions which existed from time to time. Reports were sent to the office of the National Company from all of its subsidiaries, and from its branch houses and consignees all over the country, by private wire and otherwise, and among those reports were received statements of the prices at which Swift & Company, Armour & Company and Morris & Company were selling-their fresh meats in New York, Boston and other points. These statements were received by the agents of the National Company from the representatives of Swift & Company, Armour & Company and Morris & Company at the selling points, and transmitted by the agents of the National Company to its main offices in Chicago. This condition of things existed harmoniously from the time of the incorporation of the National Company in 1903 until after the filing of the information in this case. It is very hard to believe that the directors of the National Company would so conduct that company as to injure the business of either Swift & Company, Armour & Company or Morris & Company, and it is equally hard to believe that the directors of either of these last three companies would conduct its business so as to injure the business of the National Company. There is no *165direct evidence that either Swift & Company, Armour & Company or Morris & Company had any agreement or understanding of any hind with the National Company as to the conduct and management of business. While some of the witnesses testified that they never knew of any arrangement, agreement or understanding of any kind between any of these companies, yet there is no hesitancy in finding that there was an unlawful agreement and understanding as to the conduct of business between Swift & Company, Armour & Company and Morris & Company and the National Company and the respondents herein and the other companies whose property and assets had been transferred to the National Company.”
In addition, the commissioner reported that the Hammond Packing Company and the St. Louis Dressed Beef & Provision Company, who are the only defendants in the quo warranto filed by the Attorney-General, No. 16090, were engaged in business in this State, the former as an Illinois corporation under a State license and through a plant established at St. Joseph, Missouri, the latter under a Missouri charter and through a plant established at St. Louis, and had been so engaged since 1891. The second information filed by the same officer at the same time (June 20, 1910) was directed against three foreign corporations bearing the names of£ £ Armour Packing Company, ” £ £ Swift & Company,” and “Morris & Company,” and also licensed to do business in this State. That quo warranto is number 16089. As originally filed the information therein did not refer to the formation of the National Packing Company. The three defendants in the information were indicted and tried and acquitted in the Federal court at Chicago for an alleged violation of the Federal Antitrust Act. As to what took place at and after that trial the joint abstract shows, to-wit:
“W. E. Weber, called as a witness by the defendants, and being first duly sworn, testified as follows;
*166“I am, and have been for about seven years, general auditor of the National Packing Company, and as such general auditor have had general supervision and control of all branches of the accounting of the National Packing Company and its subsidiary companies.
“On July 17, 1912, the National Packing Company sold and transferred all packing house properties and branch houses owned or controlled by it, and delivered same on that day, for a cash consideration. At the same time, there was likewise sold all of the property of the various companies, the stock of which was held by the National Packing Company. The properties so sold were actually delivered to the purchasers on that date, and since then the National Packing Company has been in actual liquidation, and had done no business whatsoever, except business incident to such liquidation. These sales and these dispositions of-its properties, as well as those of the companies the stock of which was owned by it, were made in good faith and for a valuable consideration. The property of the Hammond Packing Company, located at South St. Joseph, Missouri, was sold and delivered to the Armour interests, and the property of the St. Louis Dressed Beef & Provision Company, located at St. Louis, Missouri, was sold and delivered to the Swift interests. Since the sale and delivery of said properties to the Armour and Swift interests, respectively, the National Packing Company has had no interest whatsoever either directly or indirectly, in the operation of the business conducted on said properties, and the same has been owned, managed, controlled and directed solely by the Armour interests with respect to the Hammond Packing Company properties, and by the Swift interests with respect to the St. Louis Dressed Beef & Provision Company properties.
“I was a witness,,and in constant attendance, at the trial in the case of the United States v. Swift et al., tried at Chicago, Illinois, in- the United States District *167Court, which, resulted in an acquittal of defendants and a judgment thereon upon the 26th day of March, 1912. In that ease there was charged a violation of the Sherman Antitrust Act in the formation and operation of the National Packing Company and its various alleged subsidiaries, the defendants being officers and directors of that company. Copies of the indictment, verdict and judgment in that case are herewith presented as exhibits.
“The testimony offered by the State here, is a portion of the transcript of the evidence in that case. ’ ’
About one year after these events, to-wit, on November 6, 1913, the succeeding Attorney-General filed amended quo warrantos against the Armour, Swift and Morris Companies, charging them with complicity in the organization of the National Packing Company and making the same allegations with reference to the violations of the antitrust laws of this State, which are contained in the quo warranto filed against the Hammond and St. Louis Dressed Beef & Provision Companies.
When this information was filed the testimony had been fully taken by the commissioner, who made a preliminary examination before the proceedings were begun, and who had been reappointed after the filing of the quo warranto.
The two causes were submitted on the same joint abstract, after oral arguments by counsel for both parties, upon the evidence taken in No. 16090', and upon the pleadings and report of the commissioner and exceptions thereto filed by the respective respondents.
II.

*168
information in Original writs supremeycourt.

*167When the original informations were filed in this court the respective respondents therein made their returns or answers, in which, first, they challenged the *168sufficiency of the information to charge any offense under the laws of this J , State; secondly, a general denial; thirdly, a plea of laches; fourthly, a plea that the statutes under which the proceedings purported to have been begun had been repealed.
Upon the presentations of these pleadings the court reappointed the former commissioner to report the facts only, but gave him no power to report or pass upon any question of law. The whole question in this case turns on two propositions: Did the information charge any offense under the antitrust laws of this State? Second, was there any evidence to sustain the report of the commissioner that such laws had been violated?
Taking these in order:
In issuing a quo warranto upon the information given to it by the Attorney-General ex officio, this court acts in virtue of its original jurisdiction conferred' by the Constitution. The exercise of that jurisdiction cannot be controlled by the legislative body, nor can the pleadings in such actions be regulated by statute any further than this court permits or sees fit to adopt such regulation, as a reasonable rule for administering its jurisdiction as a court of the first instance. The Legislature cannot limit the original jurisdiction granted to this court, nor (what would be the same thing) limit the exercise of that jurisdiction. This has been repeatedly ruled in quo warranto when brought in this court by the Attorney-General ex officio as in the cases under submission. [State ex rel. v. Stewart, 32 Mo. 379; State ex inf. v. Beechner, 160 Mo. l. c. 86; State ex rel. v. Job, 205 Mo. l. c. 26; State ex rel. v. Vallins, 140 Mo. 523; State ex rel. v. Eby, 170 Mo. l. c. 527.]
It necessarily follows that the statute, Revised Statutes 1909, sec. 10310, quoted in the majority opin*169ion, which dispenses with any pleading of “the manner in which,” or when or where snch pool, etc., was made or effected, if it applies in civil suits in the circuit court, as also the succeeding statute, Revised Statutes 1909, sec. 10312, dispensing with the same allegations in an indictment for a felony under the antitrust act, if either be valid or constitutional, are not decisive of the information under review, for under the settled law of this State neither of these statutes can control the pleadings in the two cases at bar.
The correct rule as to the allegations in quo warranto to forfeit a corporate charter is thus expressed: “In other words, whenever the information in quo warranto avers that the respondent has a corporate existence, and the evident purpose of the proceeding is to have its charter forfeited for nonuser, misuser, or usurpation of powers, then the pleader must plead specifically the acts of nonuser, the acts of misuser, or of usurpation relied upon for grounds of forfeiture, so that the corporation may know what it is called upon to meet and defend.” [State ex rel. v. Grimm, 220 Mo. l. c. 494.]
The above rule was to establish the necessary averments in a proceeding for quo wa/rrcmto brought in the circuit court. It was approved in express terms in a recent case in Banc where it was also ruled that an information filed here by the Attorney-General, charging respondents with making an agreement to “lessen and destroy competition” in the carriage of passengers and freight and to “fix and regulate rates” without specifying what rates had been agreed upon, or the time fixed for their continuance, was insufficient to state a misuse, abuse or perversion of the corporate powers of respondent. The court added: “The allegation by the Attorney-General that the agreement or combination entered into by respondents is an illegal usurpation and an abuse and perversion of corporate power, is merely a conclusion or presumption of law on *170the part of the pleader, and not being predicated upon facts set forth in the information, does not supply the lack of such definite facts as should have been specifically pleaded.” [Schiffman v. Schmidt, 154 Mo. 204; Mallinckrodt Chemical Works v. Nemnich, 169 Mo. 38.8; Gibson v. Railroad, 225 Mo. 478; Lackawanna Coal & Iron Co. v. Long, 231 Mo. 605.] It was accordingly ruled that the demurrers to the information in question must be sustained and the cause was dismissed. [State ex rel. v. Railroad, 240 Mo. l. c. 49 and 50.]
The conclusion above stated is clearly correct, and it is peculiarly pertinent in this case, in view of the •fact that the court quoted in its opinion in that case ■the statute (section 10310, supra) so strongly relied upon in the majority opinion, its attention not being called to the fact that the information in the case was one ex officio on the part of the Attorney-General in this court, and hence the statute in question was inapplicable.
Under the authority of these two cases in Banc the rule must be considered as settled in this State that an information of the character of the present states no cause of action if it alleges in effect merely a violation of sections 10298 to 10301 inclusive of the present revision without definitely and specifically stating the facts and circumstances showing guilt under those sections. Such general allegations when made in a pleading, contain no more of the elements of an offense under the antitrust statutes, than would be embodied in a general accusation of violating that statute. In other words, allegations of the information which simply quoted the statutory terms forbidding agreements to lessen competition, fix, regulate and maintain prices or to regulate quantity and amount of output, had no legal efficacy whatever in.stating any cause of action against the respondents charged with violating such section, or at least no greater potency in stating a cause of action than if the pleader had named the respondents *171and merely added that they were violating the statutes in question — setting* them out in his pleading. It follows therefore that the objections to such of the causes of action as were attempted to be stated in the informations by general averments that the respondents had violated the provisions of the antitrust statutes, must be sustained. These attacks upon the information are explicitly set forth in the réturns in proceedings falling within the original jurisdiction of this court. Having power in such cases to prescribe the forms of pleading and judge of the sufficiency of the pleadings, and not having delegated that function to its commissioner, it is the duty of this court to render its judgment in the matter. In so doing, it is fully supported by the recent decision of Faris, J., in State ex rel. v. Arkansas Lumber Co., 260 Mo. l. c. 277, where an imperfect pleading, not a totally defective one, was sustained against an ore tenus objection argued after the finding of the commissioner, who in that case, unlike the present, was empowered to pass upon questions of law. In the case at bar, the objection was made in limine in the return of respondents; besides the omission of a pleading to state any cause of action whatever may be objected to without any formal pleading and at any time. As to the causes of action stated in the present information by averring in general terms that respondents violated the several antitrust acts, there was a total failure to state any legal cause of action against them. In such cases, the rule is essentially different from that applicable to a pleading which makes an imperfect statement of a cause of action. The latter can only be reached by a seasonable and suitable objection. The former is always open for review with or without a formal pleading.
III.

*172
informatíon: sufficient specifications.

*171After eliminating from the present informations the causes of action based solely on the defective alie*172gations contained therein, there still remains for consideration so much of the information as may allege any other cause of complaint, p0r^011 0f tiie information relied upon for that purpose states in substance that respondents, the Hammond Packing Company and the St. Louis Dressed Beef Company, organized the National Packing Company as a trust instrumentality and by means of the practices of that corporation in Missouri and in the United States conducted a non-competitive and pooling business through a unified corporate management and user of their assets and corporate powers in aid of the unlawful purpose for which said holding company was created. That previous to the organization of the National Packing Company its subsequently purchased corporations had been “legitimate competitors” in the cattle and meat business in Missouri and in the United States; that to carry out its unlawful purpose said corporation- voted the stock, collected the dividends, and made use of the assets of the respondents and other “individuals and partnerships whose names are to informant unknown . . . with a view to lessen, restrict and destroy lawful trade and full and free competition ... in products dealt in by respondents, and to regulate, fix and manage the prices thereof and to limit the quantity sold in Missouri and the United States . . . and have fixed and regulated s'uch prices and are now from time to time unlawfully so doing,” with a prayer for the forfeiture of the charter and license of respondents and the imposition of a fine.
The antitrust acts of Missouri were first enacted in 1889. Shortly thereafter a practical counterpart of them was enacted by the National Congress and known as the Sherman Act. Congress has not amended its first enactment. The Legislature of Missouri has amplified and broadened its antitrust law by successive amendments (1891, 1895, 1901, 1907), but without al*173tering their essential character and nature in any material respect. One of the earliest cases in this State arose in the St. Louis Court of Appeals in a suit brought by the National Lead Company to collect a bill for sales of its goods made in this State, the defense being that the plaintiff in that case, a holding corporation, was engaged in a violation of the antitrust laws of this State then in force, and therefore amenable to the statute depriving it of the power to collect the price agreed to be paid for its products. The evidence in that case conclusively showed that the plaintiff corporation was created to take over the assets and property in the hands of certain trustees of an unlawful combine with a capitalization of ninety million dollars and engage in the actual violation throughout the. United States and in Missouri of the provisions of the Sherman Act and the laws of this State prohibiting agreements, pools, trusts, combines and conspiracies in restraint of trade. The only defense by the plaintiff in that action to these charges was the fact of its corporate' entity. The first question determined in that case was that the original trust agreement under which the predecessor of the plaintiff was organized, disclosed by its terms and the methods and practices of the parties thereto that it was entered into and carried on “to suppress competition, fix the price of commodities- and limit their production and restrain trade.” After making this finding the court added: “But the illegality of the organization and operation of the National Lead Trust, does not involve the conclusion that the purchaser of its assets, whether a natural or artificial person, succeeded also to the status of that illegal combination under the laws enacted in this State for the punishment of pools, trusts and conspiracies. For the mere purchase by one of the assets which another has employed for an illegal purpose, does not of itself imply, that they will be used by the purchaser for the purpose of effectuating the objects *174to which they had been devoted by the seller. Such an intent on the part of the purchaser, if inferable, must be gathered from proof of all the circumstances characterizing the transaction, as well as his subsequent conduct.”
The court then found that the original Lead Trust, after assuming its corporate form, engaged in the same business in this State and elsewhere which it had carried on before that metamorphosis took place. Hence there was nothing in such change which could exempt its transaction in this State from the application thereto of our antitrust laws, and added: “Hence it must follow that if the stockholders and governing officers of the plaintiff corporation combined with each other to violate any of the provisions of the section under review through the instrumentality of their corporate entity, then the corporation composed by them was a party to such illegal combination within both the letter and the spirit of the above section of the Act of 1891. Or concretely stated, that a combination which is illegal under the antitrust law, cannot be operated under the cloak of a corporation by its constituent members of governing bodies.” Citing authorities. [National Lead Co. v. Grote Paint Co., 80 Mo. App. l. c. 267, 270.]
The doctrine of that case has been affirmed in this State in the exhaustive opinion in the Standard Oil case, 218 Mo. l. c. 452, and elsewhere. [To the same effect Standard Oil Co. v. United States, 221 U. S. l. c. 75, paragraphs A and B; United States v. Am. Tobacco Co., 221 U. S. l. c. 176.]
While it is true the corporation known as the National Packing Company was not- preceded by an illegal combination of the corporations whose property it took over, for the informations explicitly stated that prior to the formation of the National Packing Company all the corporations, including respondents, whose assets and stock it acquired, were legitimate competi*175tors, and that fact distinguishes it from the facts in judgment in the case of the National Lead Company v. Grote Paint Co., supra, yet the allegations of the information do in effect charge that the National Packing Company was contrived and incorporated for the specific purpose of enabling the two respondents and other unknown persons and corporations to enter into a trust or combine in violation of the laws of this State, and they go further and allege that the subsequent operation of the National Packing Company in this State and elsewhere was in contravention of such statutes. Under these allegations, showing the unlawful practices of that corporation, to all of which the two respondents were charged to be participants, a case was stated against them under the decisions cited. For if these allegations were shown to be true by the evidence adduced by the commissioner, then a primafacie case was made. I therefore think that the information did state a cause of action against respond-' ents, based on the allegations of the unlawful purpose and practices of the National Packing Company.
IY.

ofUlEv¡dence.

As to the sufficiency of the evidence to make a prima-faeie case against the two respondents, I also think the proof, though not positive nor direct, affords a basis clearly justifying the deductions of the commissioner that there was no competition in this State between the two respondents whose plants were respectively located at St. Louis and St. Joseph, nor between them and any of the agencies representing the three corporations mentioned in the second information, since the three persons who controlled these also owned the National Packing Company. But the evidence wholly fails to show any specific instances of the fixing or regulating of the prices of cattle products, meats and other commodities dealt in by the respond*176ents in the two informations. And it shows beyond question as found by the commissioner, that there was no actual monopoly obtained by the instrumentality of the National Packing Company, for its business bore a wholly insignificant relation to the mass of slaughtering business done at Kansas City. Neither is there any substantial evidence that the beef, hog and cattle business in this State was limited as to its quantity or the sale of its products by the operations of the National Packing Company, nor is there any evidence in the record that the prices of any of the commodities dealt in by the five respondents to the two informations were enhanced beyond the standard fixed by a fair market, on account of the existence of the National Packing Company and the business done by it in this State, or that the consumer or producer of such products or outside dealers have been injured by the operations of the National Packing Company. The most that can be said of the testimony contained in the joint' abstract is that it discloses the basis of a legitimate inference that the five defendants did not compete with one another, and that this happened solely from the existence of the holding corporation owned by Messrs. Armour, Swift and Morris. The unification of a relatively small proportion of their interests in that form, the properties they bought for the abandoned project, and the control thereby exercised over business of the two other defendants, the Hammond Company and the Dressed Beef Company, precluded the possibility of independent competition on the part of the two latter companies in the commodities dealt in by them. I am convinced that the necessary consequence, acts and deeds of the defendants in organizing the National Packing Company and in conducting through it for their joint interest a non-competitive business in this State was to contravene the first of the following sections of the statute in force at the time these informations were filed. Those sections are to-wit:
*177“Sec. 10298. Combination in Restraint of Trade Declared a Conspiracy. Any person who shall create, enter into, become a member of or participate in any pool, trust, agreement, combination, confederation or understanding with any person or persons' in restraint of trade or competition in the importation, transportation, manufacture, purchase or sale of any product or commodity in this State; or any article or thing bought or sold whatsoever, shall be deemed and adjudged guilty of a conspiracy in restraint of trade, and shall be punished as provided in this article. [R. S. 1899, sec. 8965, amended Laws 1907, p. 377.]
“Sec. 10299. Pool and Trust Agreements Defined. Any person who shall create, enter into, become a member of or participate in any pool, trust, agreement, combination, confederation or understanding with any other person or persons to regulate, control or fix the price of any article of manufacture, mechanism, merchandise, commodity, convenience or repair, or any product of mining, or any article or thing whatsoever, of any class or kind bought and sold, or the price or premium to be paid for insuring property against loss or damage by fire, lightning or storm, or to maintain said price when so regulated or fixed, or shall enter into, become a member of or participate in any pool, trust, agreement, contract, combination, confederation or understanding, to fix or limit the amount or quantity of any article of manufacture, mechanism, merchandise, commodity, convenience, repair, any product of mining, or any article or thing whatsoever of any class or kind bought and sold, or the price or premium to be paid for insuring property against loss or damage by fire, lightning or storm, shall be deemed and adjudged guilty of a conspiracy in restraint of trade, shall be punished as provided for in this article. [Laws 1907, p. 377.]”
*178It has become the settled policy of the country that trade shall be competitive. Whether that is the true ideal of society as a philosophic principle need¡ not be discussed, since all judicial inquiry has been foreclosed by the national and state antitrust laws. To enforce these is the simple duty of the court, and it is no answer to this to say that a particular combination created in contravention of the statute should be exempt from its penalties because its business operations have not been injurious to the consumer of its products. The statute was designed to forbid the mak- ■ ing of a combination having the potentiality to injure the public, and denounces such as conspiracies in restraint of trade. Even at common law, an unlawful conspiracy was indictable without proof of any overt act. The statute has embodied that idea in the first section quoted above and the offense thereunder was technically complete when the National Packing Company was put into operation under an agreement of its creators that it should conduct the business of certain corporations owned by them and turned over to it without competition.
These statutes must be given a reasonable interpretation. This method of construing such statutes was established in a great judgment recently delivered, when the Supreme Court of the United States held that similar Federal statutes must be interpreted by the exercise of reason. That decision, when made, met a downpour of rant and was assailed by blasts of flatulent criticism, but, being founded on the rock of reason■, it withstood both the rain and wind of verbosity, and emerged from the storm, in the serene light of correct thinking, as an enduring canon of legal science.
The judgment of the Chief Justice of the.United States in these cases has been quoted and adopted by the Supreme Court of Missouri in the recent case in Banc. [State ex inf. v. International Harvester Co., 237 Mo. l. c. 392.]
*179In the nature of things there could be no competition between the two subsidiary corporations (respondents in the first information) for their capital stock was owned by the National Packing Company and they were operated by its direction and through its representatives, and this undisputed fact warranted the commissioner in finding that these two respondents under the mask of a holding company were violating the antitrust act (E. S. 1909, sec. 10298) which forbade agreements to lessen competition. But neither this fact nor any other evidence in the record tended to show that the two respondents were not competing with other corporations not owned or controlled by the National Packing Company. Nor that absence of competition between the two respondents had affected in any degree the market prices of meat and its products in this State, or regulated its standard, or diminished the output of such products in this State.
Neither was there any evidence in the record that a producer or consumer or a competitive dealer, was injured by the unification of ownership created in the formation of the National Packing Company. The bare fact that a single ownership was in contravention of the letter of a section of the antitrust laws, is all that can be deduced from the evidence in this case. These facts in my opinion are determinative of the proper judgment to be rendered herein.
In considering that question, attention must be given to the further fact that this holding company was voluntarily dissolved and its property sold to purchasers for cash before the second information was filed and about two years before the submission of the case. It is therefore apparent that the law will be fully vindicated and the antitrust act wholesomely administered by ordering ouster of the charter of the one and revocation of the licenses of the others. Such orders to be suspended upon a showing by respondents that their present business operations are not con*180ducted by non-competitive methods, and„ will not be so carried on hereafter. Such ouster and revocation to be enforced in the absence of such showing or whenever it may be made to appear in the future that the respondents have violated the antitrust laws of this State, and to enforce such penalty jurisdiction should be retained.
This in substance has been our method of dealing with other cases when the respondents, though acting theretofore in violation of the law, have after judgment made such amends. Here the law has been seemingly complied with before judgment and after an acquittal of the officers of the corporation under an indictment for forming such corporation.
When the • respondents dissolved the National Packing Company in advance of the decision of this case, they gave up the only thing upon whose existence any infraction of the laws of this State was predicable in the averments of the information. Necessarily therefore when the National Packing Company ceased, .the non-competitive methods of respondents under that agency also ceased.
The informations admit that prior to the National Packing Company all of the respondents were “legitimate competitors.” Seemingly, therefore, that status has been now regained. At least, there is nothing in this record that shows to the contrary. This record is a transcript of the one made on the trial of the three individuals who incorporated the National Packing Company for violation of' the Federal antitrust law. They were acquitted in that proceeding.
The national and State idea on this subject is to foster the growth and expansion of business by normal and fair methods and through honest instrumentalities. It was not designed to check the development of industrialism in any of its forms or departments. Its only object is to prevent by the national and State law on this subject injury to the producer, or to the con*181stimer, or a destruction of the rights of independent dealers. . It is not the purpose of these acts in any way to limit or control the combinations of capital which are essential to the conduct of enterprises beyond the ability of single projectors. Those ends in my opinion will be completely achieved by the judgment heretofore indicated. For that reason, I dissent to the aggregate fine suggested in the majority opinion of a quarter of a million dollars, believing that the record affords no just basis for such a punishment or for any moneyed judgment beyond a taxation of costs against all the defendants except the Morris Company, of Maine, which had no existence at the date of the conspiracy alleged; hence the proceeding . should be dismissed as to it.